 Case 2:20-mc-00091-UJ Document 7-1 Filed 08/25/21 Page 1 of 2




EXHIBIT A
               Case 2:20-mc-00091-UJ Document 7-1 Filed 08/25/21 Page 2 of 2




   July 23, 2018
   To Chester County Pretrial Services Unit,


   This letter is to confirm that Stephen Brinton (DOB: 12/27/73) attended a mental
   health/substance abuse evaluation at Sanare Today on July 19, 2018. Stephen also
   submitted a 10 panel Urine Drug Screen (UDS), on the day of this evaluation results of
   which are negative. Based upon the information gathered in this assessment, Stephen is not
   recommended follow up treatment in a Drug & Alcohol program. He is recommended to
   follow up with an individual therapist to address current life stressors. Stephen was given a
   few referrals for a therapist in his area.


   If you have any questions or require additional information, please contact me directly at
   the number/email below.


   Warm regards,




   Lauren Rudolph, LPC
   Intensive Outpatient Therapist
   484.319.2394
   lrudolph@sanaretoday.com




2904610v1
022712.64720
